Citation Nr: 1801193	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas




THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent (prior to October 29, 2007 and from February 1, 2008) for cervical spine (C5-C6) degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) (prior to December 11, 2013).




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to December 1975 and from June 1981 to February 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for cervical spine (C5-C6) degenerative disc disease and assigned an initial 10 percent rating for that disability, effective March 1, 1995.

A June 1996 rating decision granted an increased 20 percent rating for cervical spine (C5-C6) degenerative disc disease, effective March 1, 1995.  Because that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A May 2008 rating decision granted a temporary total (100 percent) rating under 38 C.F.R. § 4.30 for cervical spine (C5-C6) degenerative disc disease, effective October 29, 2007 through January 31, 2008, followed by a 20 percent rating, effective February 1, 2008.  Because that award represented a total grant of benefits sought on appeal for the period from October 29, 2007 through January 31, 2008, the claim for increase for that period is moot and is not before the Board.

In January 2013, the Board remanded the matter of entitlement to a higher initial rating for cervical spine (C5-C6) degenerative disc disease for the RO to issue a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Following an August 2013 SOC addressing this issue, the Veteran perfected his appeal of this issue by filing a VA Form 9 in October 2013.

An August 2016 rating decision granted a TDIU rating, effective December 11, 2013.  Thereafter, in October 2016 and November 2016 statements, the Veteran asserted that he should be awarded a TDIU rating in conjunction with his cervical spine disability beginning on March 1, 1995 (i.e., the same effective date assigned for the award of service connection for his cervical spine (C5-C6) degenerative disc disease), thereby indicating that he has been unable to work due to his service-connected cervical spine disability for the entire period of claim.  Consequently, the Board finds that a claim for a TDIU rating (prior to December 11, 2013) has been raised in the context of the increased rating claim for cervical spine (C5-C6) degenerative disc disease on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled to present testimony at a Central Office hearing before a Veterans Law Judge in March 2017.  However, during a telephone call in March 2017 (documented on a VA Form 119, Report of Contact), the Veteran withdrew his request for a Board hearing, and he subsequently did not report to the March 2017 Central Office hearing.  In light of the above, the Board deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

[The Veteran had also initiated an appeal seeking an earlier effective date for the award of service connection for right lower extremity peripheral neuropathy and an earlier effective date for the award of service connection for left lower extremity peripheral neuropathy.  However, following an April 2017 SOC addressing these issues, the Veteran did not file a timely substantive appeal (and he excluded these issues from appeal on a May 2017 VA Form 9).  Consequently, these matters are not before the Board.]

[The Board notes that the Veteran has perfected an appeal regarding the issues of entitlement to an earlier effective date for the award of an increased (40 percent) rating for lumbar spine (L5-S1) herniated intervertebral disc, entitlement to an earlier effective date for the award of service connection for right upper extremity peripheral neuropathy, and entitlement to an earlier effective date for the award of service connection for left upper extremity peripheral neuropathy (by filing a VA Form 9 in May 2017 following an April 2017 SOC addressing these issues).  The Board further notes that the Veteran has also perfected an appeal regarding the issue of whether attorney fees paid to his former attorney were considered valid (by filing a VA Form 9 in October 2017 following a September 2017 SOC addressing this issue).  However, the record reflects that these issues have not yet been certified to the Board and that the RO is still in the process of developing these issues.  Therefore, the Board does not have jurisdiction to adjudicate these matters at this time.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

The Veteran's most recent VA cervical spine examination took place in December 2013, and the Board notes that the report of this examination contains conflicting evidence.  Specifically, at that time, the Veteran reported having cervical spine flare-ups (involving pain, weakness, and stiffness) four times per year which lasted four to five weeks, and it was noted that these flare-ups caused the Veteran to be "Extremely limited" in comparison to when he was not experiencing a flare-up.  However, later in the examination report, the examiner indicated that no factors (including pain, weakness, fatigability, or incoordination) significantly limited the Veteran's functional ability.  In addition, while the examiner answered "No" to the question of whether the Veteran had additional limitation in range of motion of the cervical spine following repetitive-use testing, the examiner later indicated that the Veteran did have functional loss, functional impairment, and/or additional limitation of range of motion of the cervical spine after repetitive use, with contributing factors of disability noted to be "Less movement than normal" and "Pain on movement."

On remand, after all outstanding treatment records have been obtained, a new VA cervical spine examination should be scheduled in order to ascertain the current level of severity of the Veteran's cervical spine (C5-C6) degenerative disc disease.  The examiner should also provide a medical opinion addressing the degree(s) of any additional range of motion loss in the Veteran's cervical spine due to pain, weakness, and/or stiffness during his reported flare-ups and following repeated use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

As noted in the Introduction, the Board has found that a claim for a TDIU rating (prior to December 11, 2013) has been raised in the context of the increased rating claim for cervical spine (C5-C6) degenerative disc disease on appeal (pursuant to Rice, 22 Vet. App. at 447) and is therefore inextricably intertwined with that increased rating claim (which is currently being remanded), because the evidence received in connection with, and the determination on, the increased rating claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for an award of a TDIU rating (prior to December 11, 2013) must be deferred pending resolution of the increased rating claim on appeal that is being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his cervical spine.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from May 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA cervical spine examination with a clinician with appropriate expertise in order to ascertain the severity of his cervical spine (C5-C6) degenerative disc disease.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner should provide an opinion addressing the degree(s) of any additional range of motion loss in the Veteran's cervical spine due to pain, weakness, and/or stiffness during his reported flare-ups and following repeated use.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to a higher initial rating (prior to October 29, 2007 and from February 1, 2008) for cervical spine (C5-C6) degenerative disc disease, followed by the claim on appeal for entitlement to a TDIU rating (prior to December 11, 2013) (after any further development indicated, and in light of the determination made on the increased rating issue).  If any benefit sought on appeal remains denied, a supplemental SOC (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

